United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 15, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 05-10764
                           Summary Calendar



UNITED STATES OF AMERICA

                      Plaintiff - Appellee

     v.

OSAMA ODEH

                      Defendant - Appellant

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                        USDC No. 4:97-CR-105-6
                         --------------------

Before KING, WIENER and DeMOSS, Circuit Judges.

PER CURIAM:*

     Osaham Odeh appeals the district court’s denial of his

motion under 28 U.S.C. § 1651 to vacate sentence by a person not

in federal custody wherein he sought to challenge his 1998

guilty-plea conviction for misprison of a felony.    Odeh argues

that the district court should have construed his filing as a

motion based on “fraud upon the court” which may be brought at

any time.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-10764
                                  -2-
     To establish fraud upon the court, a petitioner is required

to show an “unconscionable scheme or plan which is designed to

improperly influence the court in its discretion.”     Fierro v.

Johnson, 197 F.3d 147, 154 (5th Cir. 1999).    Generally, “only the

most egregious conduct, such as the bribery of a judge, or the

fabrication of evidence by a party in which an attorney is

implicated,” will satisfy this standard.    Id.

     Odeh’s unsupported allegations are insufficient to bring an

action based upon fraud upon the court.     See id. at 154.

Accordingly, we do not examine Odeh’s assertion that he had sound

reasons for not bringing his fraud-upon-the-court claim earlier.

     Odeh also argues that the district court never secured

lawful jurisdiction over his motion and thus its denial of his

motion is without effect.    This assertion is utterly without

merit.   This appeal is without arguable merit; it is dismissed as

frivolous.    See 5TH CIR. R. 42.2.

     Odeh has filed numerous frivolous and unnecessary motions in

this court.    In his filings, Odeh suggests that a judge of this

court is guilty of deceit and manipulation.    Odeh also casts

aspersions upon this court’s clerk.    This is contumacious

conduct.   See Coghlan v. Starkey, 852 F.2d 806, 808 (5th Cir.

1988).   Odeh is hereby ordered to show cause, within 20 days of

the date of this opinion, why a sanction in the amount of $500

and a restriction on his access to this court should not be

imposed.
                          No. 05-10764
                               -3-
     APPEAL DISMISSED AS FRIVOLOUS, APPELLANT ORDERED TO SHOW

CAUSE WHY SANCTIONS SHOULD NOT BE IMPOSED.